GARRISON, Judge.
This is an appeal from a judgment of the district court, granting to the petitioner restricted driving privileges as follows:
“After hearing the evidence, argument of counsel and considering the law and the need of the applicant for the relief prayed for, IT IS ORDERED, ADJUDGED AND DECREED that the State of Louisiana shall amend their records in the Department of Public Safety to reflect that this Court has this day granted Varnell K. Lee a restricted drivers license to be used going to and coming from his place of employment and residence for a period of 365 days during which time his Class A drivers permit shall remain suspended.
The applicant is hereby notified that under no circumstances shall these driving privileges include use from 12:01 a. m. Saturday to 4:00 a. m. Sunday. This Court further finds that the revocation by the State Department of Public Safety was not unwarranted nor excessive, but that this Judgment is rendered due to economic hardship only and that Petitioner is hereby notified that an additional conviction for driving while intoxicated will result in a two year loss of driving privileges. This judgment resulted since Mr. Lee was not represented by counsel during his previous convictions for D.W. I.” (emphasis added).
The judgment was signed on November 5, 1979, and a devolutive appeal was taken.
On appeal, the State Department of Public Safety argues that Varnell Lee is ineligible for restricted driving privileges, in lieu of revocation of his license, under R.S. 32:414. We agree. The relief sought by Mr. Lee is under the terms of the statute, available only in instances of a first suspension, cancellation, or revocation of a drivers license. Mr. Lee’s license had been revoked at least once before. Therefore, he was ineligible for restricted driving privileges. Wenfrey v. Department of Public Safety, 374 So.2d 119 (La.App. 4th 1979). We note, however, that due to the 365 day period provided in this judgment, the issue of revocation of Lee’s restricted driving license is moot as of November 6, 1980.
For the reasons discussed, the judgment of the district court is reversed.

REVERSED.